Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 1 of 6



 DISTRICT COURT, CITY AND COUNTY
 OF DENVER, COLORADO
 Address:   1437 Bannock Street,
            Denver, CO 80202                               DATE FILED: January 25, 2021 4:34 PM
 Telephone: (720) 865-8301                                 FILING ID: 3F62CFD1E849E
                                                           CASE NUMBER: 2021CV30282
 PLAINTIFFS: CHERYL OSTERMAN

 v.

 DEFENDANTS: MESILLA VALLEY
 TRANSPORTATION, INC., and MIHIGO
 VYAMUNGU                                                                    COURT USE ONLY
 Attorneys for The Plaintiff
 Name(s):                Carl A. Zielinski, #49112
                         David McDivitt, #38286
 Firm:                   MCDIVITT LAW FIRM, P.C.                       Case Number:
                         19 East Cimarron Street
 Address:                Colorado Springs, CO 80903
 Phone Number:           (719) 471-3700                                Div/Ctrm:
 Fax Number:             (719) 471-9782
 E-Mail Address:         litigation@mcdivittlaw.com

                              CIVIL COMPLAINT AND JURY DEMAND



        COMES NOW the Plaintiff, Cheryl Osterman, (hereinafter “Plaintiff”), by and through his
attorneys, MCDIVITT LAW FIRM, P.C., for his Complaint and Jury Demand against Defendant
Mesilla Valley Transportation, Inc. (hereinafter “Mesilla Valley” and/or “Mesilla”) and Defendant
Mihigo Vyamungu (hereinafter “Defendant Vyamungu” and/or “Vyamungu”), hereinafter
referred to collectively as “Defendants,” states and hereby alleges as follows:


                                  GENERAL ALLEGATIONS

      1. Plaintiff is a resident of Colorado, with an address of 7405 Bondurant Road, Pueblo, CO
         81004.

      2. Upon information and belief, Plaintiff alleges that Defendant Mesilla Valley is a New
         Mexico corporation that, at all relevant times stated herein, was not registered as a
         foreign Colorado corporation with the Secretary of State of Colorado.

      3. Upon information and belief, Plaintiff alleges that Defendant Vyamungu is a resident of
         Idaho, with a last known address of 1910 North Westgate Drive, Boise, Idaho, 83704.




                                           EXHIBIT B
Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 2 of 6




  4. All the incidents giving rise to Plaintiffs claim, known or unknown, occurred within the
     County of Pueblo, State of Colorado.

  5. Upon information and belief, Plaintiff alleges that Defendant Mesilla Valley is non-
     resident of Colorado and, thus, pursuant to Colorado Rules of Civil Procedure (C.R.C.P.)
     98(c)(1), venue is proper in Denver County.

  6. Upon information and belief, Plaintiff alleges that Defendant Mesilla Valley’s registered
     agent for process is likely located in Denver County.

                                FACTUAL ALLEGATIONS

  7. On August 22, 2019 at approximately 8:40 a.m., Plaintiff was a passenger in a 2007 Kia
     Sorento. At this time, Plaintiff’s vehicle was driving northbound on Interstate 25 at or
     near exit 94 in the City of Pueblo, County of Pueblo, State of Colorado.

  8. At that same date and time, Defendant Vyamungu was operating a tractor trailer on
     northbound Interstate 25.

  9. Upon information and belief, Plaintiff alleges that Defendant Vyamungu was, and is, an
     employee of Defendant Mesilla Valley, and was, at all times relevant herein, operating
     the tractor trailer in the scope of his employment with Defendant Mesilla Valley.

  10. Upon information and belief, Plaintiff alleges that her vehicle was driving in the left-hand
      lane of Interstate 25.

  11. Upon information and belief, Plaintiff alleges that Defendant Vyamungu was operating
      his vehicle in the right-hand lane of Interstate 25.

  12. Upon information and belief, Plaintiff alleges that Defendant Vyamungu attempted to
      merge from the right into the left lane of Interstate 25.

  13. As a result thereof, the driver of Plaintiffs’s vehicle attempted to avoid colliding with
      Defendant Vyamungu, sending the vehicle off the left side of Interstate 25.

  14. In committing the aforementioned actions and/or omissions, Defendant was driving
      aggressively, failed to keep his lane, failed to yield the right-of-way, and otherwise failed
      to operate his vehicle in a safe and prudent manner.

  15. In committing the aforementioned actions and/or omissions, Defendant Vyamungu was
      negligent.

  16. As a direct and proximate result of the negligence of Defendant Vyamungu, Plaintiff
      suffered bodily injuries to her entire person including, but not limited to, her back.
Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 3 of 6




  17. As a further direct and proximate result of the negligence of Defendant Vyamungu,
      Plaintiff has incurred bills for health care and treatment, the reasonable value of which is
      in excess of approximately $50,764.78 and may incur additional such expenses in the
      future.

  18. As a further direct and proximate result of the negligence of Defendant Vyamungu,
      Plaintiff has been caused to suffer in the past, and will suffer in the future, economic and
      non-economic injuries and losses including, but not limited to, physical pain and
      suffering, loss of the enjoyment of life, loss of the capacity to perform household work,
      permanent physical impairment, and inconvenience.

  19. Under the doctrine of respondeat superior, Defendant Mesilla Valley is liable for the
      injuries and damages negligently caused by Defendant Vyamungu while Defendant
      Vyamungu was acting within the course and scope of his employment for Defendant
      Mesilla Valley.

                                FIRST CLAIM FOR RELIEF
                                         Negligence
                                 (As to Defendant Vyamungu)

  20. The Plaintiff incorporates by reference allegations 1 through 19 above as though fully set
      forth herein.

  21. At said time and date, Defendant Vyamungu was driving negligently in driving
      aggressively, failing to keep his lane, failing to yield the right-of-way, and otherwise
      failing to operate his vehicle in a safe and prudent manner. This caused Plaintiff’s vehicle
      to go off of the highway to avoid colliding with his vehicle.

  22. At all times relevant herein, Defendant Vyamungu had a duty to operate his vehicle with
      reasonable care as to not pose an unreasonable risk of harm to others, including Plaintiff.

  23. In committing the aforementioned actions, Defendant Vyamungu was careless, reckless
      and negligent. In failing to operate his vehicle with reasonable care, Defendant
      Vyamungu breached his duty not to pose an unreasonable risk of harm to others,
      including Plaintiff, while operating his motor vehicle.

  24. As a direct and proximate cause result of Defendant Vyamungu’s negligent, careless and
      reckless actions, Plaintiff has incurred substantial bills for health care and treatment, the
      reasonable value of which is in excess of $50,764.78 and may incur additional such
      expenses in the future.

  25. As a direct and proximate cause result of Defendant Vyamungu’s negligent, careless and
      reckless actions, Plaintiff has been caused to suffer past and future economic and non-
Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 4 of 6




     economic damages including, but not limited to, physical pain and suffering, loss of the
     enjoyment of life, loss of capacity to perform household work, inconvenience, and
     permanent impairment and disability.

      WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.


                             THIRD CLAIM FOR RELEIF
                          Negligence Per Se: Statutory Violations
                               (As to Defendant Vyamungu)

  26. The Plaintiff incorporates by reference allegations 1 through 25 above as though fully set
      forth herein.

  27. At all times relevant herein, 49 C.F.R. §§ 350 to 399 were in full force and effect.

  28. Defendant Vyamungu violated state and federal statutes and regulations, including, but
      not limited to, 49 C.F.R. §§ 350 to 399.

  29. Defendant Vyamungu’s statutory violations directly and proximately caused Plaintiff’s
      damages and injuries enumerated herein.

     WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                             FOURTH CLAIM FOR RELEIF
                                     Vicarious Liability
                              (As to Defendant Mesilla Valley)

  30. The Plaintiff incorporates by reference allegations 1 through 29 above as though fully set
      forth herein.

  31. Upon information and belief, Plaintiff alleges that Defendant Vyamungu was, and is, an
      employee, agent, servant, or independent contractor of Defendant Mesilla Valley.

  32. Upon information and belief, Plaintiff alleges that Defendant Vyamungu, at all times
      relevant herein, was operating the tractor trailer in the scope of his employment with
      Defendant Mesilla Valley at the time the subject accident occurred.

  33. Under the doctrine of respondeat superior, Defendant Mesilla Valley is vicariously liable
      for the injuries and damages, as enumerated herein, which were negligently caused by
      Defendant Vyamungu while Defendant Vyamungu was acting within the course and
      scope of his employment for Defendant Mesilla Valley.

      WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.
Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 5 of 6




                                 FIFTH CLAIM FOR RELEIF
                                 Negligent Hiring and Retention
                                 (As to Defendant Mesilla Valley)

  34. The Plaintiff incorporates by reference allegations 1 through 33 above as though fully set
      forth herein.

  35. Defendant Mesilla Valley had a duty to act reasonably in the hiring, supervision and
      retention of Defendant Vyamungu, and to promulgate and enforce rules and regulations
      to ensure its drivers and vehicles were reasonably safe.

  36. Defendant Mesilla Valley failed in the abovementioned duties and was, thus, negligent in
      the hiring, supervision, and retention of Defendant Vyamungu, as well as in their
      promulgation and enforcement of rules and regulations which ensure its drivers and
      vehicles were reasonably safe.

  37. Defendant Mesilla Valley’s negligence in this regard was a direct and proximate cause of
      Plaintiff’s injuries and damages, as enumerated herein.

      WHEREFORE Plaintiff prays for relief as set forth at the end of this Complaint.

                               SIXTH CLAIM FOR RELEIF
                           Negligence Per Se: Statutory Violations
                              (As to Defendant Mesilla Valley)

  38. The Plaintiff incorporates by reference allegations 1 through 37 above as though fully set
      forth herein.

  39. At all times relevant herein, 49 C.F.R. §§ 350 to 399 were in full force and effect.

  40. Defendant Mesilla Valley violated, and encouraged Defendant Vyamungu to violate state
      and federal statutes and regulations, including, but not limited to 49 C.F.R. §§ 350 to 399.

  41. Defendant Mesilla Valley’s statutory violations directly and proximately caused
      Plaintiff’s damages and injuries, as enumerated herein.


                                       JURY DEMAND

     The Plaintiff request trial to a jury of six (6) persons on all issues so triable.
Case 1:21-cv-00587-MEH Document 4 Filed 02/26/21 USDC Colorado Page 6 of 6




        WHEREFORE, Plaintiff requests that judgment be entered against the Defendants, and
each of them, for all reasonable compensatory damages allowed by law, costs, expert witness
fees, interest as provided by law from the date this action accrued, interest as provided by law,
calculated at a compound rate, from the date of filing the original complaint, and such other and
further relief as the Court deems proper.

       Respectfully submitted, this 25th day of January, 2021.

                                       MCDIVITT LAW FIRM, P.C.


                                                           /S/ Carl Zielinski
                                       Original signature on file pursuant to C.R.C.P. 121 § 1-
                                       26

                                       Carl Zielinski, #49112
                                       David E. McDivitt, #38286

Plaintiff’s address:
7405 Bondurant Road,
Pueblo, CO 81004
